Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
As Applicant has amended the claims to no longer include the generic placeholders “unit” and “module,” the examiner is no longer interpreting any claims under 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 5-8, 12-15 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the closest prior art of record, Zeng et al., US PGPub 2020/0042237, and Cai et al., US PGPub 2019/0155546, teach a method for a rewritable non-volatile memory, the rewritable non-volatile memory having a plurality of physical erasing units, each of the plurality of physical erasing units having a plurality of physical programming units, the decoding method comprising: receiving a plurality of commands, reading a first physical programming unit to obtain a plurality of first data respectively by using a plurality of first reading voltage groups of a plurality of reading voltage groups based on a first read command of the plurality of commands and executing a first decoding operation for each of the plurality of first data, wherein the number of the plurality of first reading voltage groups is less than the number of the plurality of reading voltage groups, and suspending the first decoding operation and the first read .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136